Order entered February 3, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01428-CV

                       CRAWFORD SERVICES, INC., Appellant

                                             V.

                SKILLMAN INTERNATIONAL FIRM, L.L.C., Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                            Trial Court Cause No. 12-3217

                                         ORDER
      We GRANT appellee/cross-appellant’s January 29, 2014 motion to dismiss its cross-

appeal. We DISMISS the cross-appeal.

      Appellant’s appeal against appellee remains pending and will be set in due course.

                                                    /s/   ADA BROWN
                                                          JUSTICE